Citation Nr: 0013674	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issue of entitlement to special monthly pension by reason 
of being housebound was also on appeal.  However, the 
housebound benefit was granted in a February 2000 rating 
decision.  Since that decision constituted a full grant of 
the benefit sought on appeal as to that issue and since there 
is no further evidence of disagreement by the veteran on that 
issue, it will not be addressed here by the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence connecting psychiatric diagnoses 
other than post traumatic stress disorder (PTSD) to service.

3.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSIONS OF LAW

1.  A claim for service connection for an acquired 
psychiatric disability other than PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for an acquired psychiatric disability, 
including PTSD, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy, 1 Vet. App. at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1999); Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplemental 
statements of the case adequately informed the veteran of the 
lack of evidence to support his claim in accordance with 
38 U.S.C.A. § 5103 (West 1991).  See Robinette v. Brown, 
8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 
(1996).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

An Acquired Psychiatric Disability, Other Than PTSD

During service, the veteran sustained shell fragment wounds 
of the back.  He asserts that he has a nervous condition 
secondary to these wounds.  The veteran can testify as to 
what he experienced, in this case, injury in service.  Also, 
there are various psychiatric diagnoses from trained medical 
professionals.  These diagnoses include Major Depression, 
Depressive Disorder, Sleep Disorder, Anxiety, Early Dementia, 
and Organic Brain Syndrome.  A well grounded claim also 
requires evidence of a connection or nexus from a physician 
or other trained medical professional.  Grottveit, 5 Vet. 
App. at 93.  While the veteran asserts there is such a 
connection, as a lay witness, he does not have the medical 
training and experience to provide competent evidence which 
connects a current psychiatric diagnosis to disease or injury 
during service.  Espiritu, 2 Vet. App. at 494-95.

In this case, the Board's search of the record does not 
disclose any medical opinion which connects any psychiatric 
diagnosis, other than PTSD, with disease or injury during 
service.  There is nothing from a doctor or other medical 
professional which would link the other diagnoses, including 
Major Depression, Depressive Disorder, Sleep Disorder, 
Anxiety, Early Dementia or Organic Brain Syndrome, to disease 
or injury during service.  Consequently, there is no well 
grounded claim for service connection for an acquired 
psychiatric disorder other than PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).  

PTSD

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).  The claim for service 
connection for PTSD is well grounded.  Private physicians 
have provided a diagnosis of PTSD and linked it to stressors 
during the veteran's combat service.  The next stage of the 
adjudication requires weighing of the evidence.  

To comply with the decision of the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Cohen v. Brown, 10 Vet. 
App. 197 (1997) the VA issued a final rule, effective 
March 7, 1997, the date of the Cohen decision, which 
amended 38 C.F.R. § 3.304(f) to read as follows:  
"Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred."  38 C.F.R. § 3.304(f) (1999).  

The Board finds that the preponderance of the evidence shows 
that the veteran does not have PTSD.  In particular, in 
August 1995, a board of three VA physicians examined the 
veteran to establish whether he had PTSD and determined that 
his Axis I diagnosis was depressive disorder, not otherwise 
specified.  The report concluded, "It is the unanymous [sic] 
opinion of this board that this veteran has no evidence in 
history or in clinical exploration for a PTSD diagnosis."  
In addition, two of the three VA physicians examined him 
again in December 1999 to establish whether he had PTSD and 
determined that his Axis I diagnoses were depressive 
disorder, not otherwise specified, with anxiety, and 
cognitive disorder, not otherwise specified.  

The Board finds the August 1995 and December 1999 examination 
reports are highly probative evidence which shows that the 
veteran does not have PTSD.  The August 1995 report was based 
on a review by three physicians of the claims file as well as 
medical records and computer data.  Subsequent to a review of 
the evidence, the veteran was examined by the board.  The 
report includes an account of the veteran's life history and 
subjective complaints, and provides objective clinical 
findings.  As regards the December 1999 report, it was based 
on a review by two physicians of the claims file as well as 
medical records.  The veteran was examined by the board.  The 
report includes an account of the veteran's history, to the 
extent he could recall it, and subjective complaints, and 
provides objective clinical findings.

The Board further notes that its conclusion that the veteran 
does not have PTSD is supported by numerous VA treatment 
records which contain diagnoses of including Major 
Depression, Depressive Disorder, Sleep Disorder, Anxiety, 
Early Dementia or Organic Brain Syndrome, but not PTSD.

In reaching this decision, the Board has considered the 
opinion contained in a report from F. H. Benitez Rivera, 
M.D., a private psychiatrist, dated in July 1995 and a report 
from J. A. Juarbe, M.D., a private psychiatrist, dated in 
February 1996.  These two pieces of evidence indicate that 
the veteran has PTSD related to his military service.  The 
Board notes that Dr. Benitez Rivera's report has been 
translated from Spanish into English.  Dr. Benitez Rivera's 
record indicates that he had been treating the veteran for 
less than one year and that the veteran had monthly 
appointments.

The Board finds the reports of Dr. Juarbe and Dr. Benitez 
Rivera to be less persuasive and less probative than the VA 
evidence noted above.  Specifically, Dr. Benitez Rivera's 
conclusion was not supported by citation to any clinical 
findings in service or thereafter, was not shown to have been 
based upon a review of service medical records or a review of 
the claims folder, and was vaguely worded, i.e. "[the 
veteran] is still recalling the problems and mishaps that he 
had in military service."  Further, it is unclear from the 
record whether the veteran was ever examined in person by Dr. 
Juarbe.  During his December 1999 VA examination, the veteran 
could not recall ever having been seen by Dr. Juarbe.

In contrast, the findings of the August 1995 and December 
1999 VA examination reports were unanimously made by a total 
of three physicians, as opposed to the opinions of only two 
private physicians.  In addition, for each VA examination, 
all of the examiners reviewed all the evidence that was of 
record at the time of the examination.  For the December 1999 
examiners, this review of the record necessarily included the 
reports of the private examiners.  The December 1999 
examination report specifically mentions Dr. Juarbe's report 
and then determines that diagnoses of depressive disorder and 
cognitive disorder, but not PTSD, were warranted.  
Accordingly, the Board finds that the probative value of Dr. 
Juarbe's and Dr. Benitez Rivera's opinions are outweighed by 
the contrary evidence of record which indicates that the 
veteran does not have PTSD.

In light of the relevant medical evidence, including an 
August 1995 VA psychiatric examination report which shows 
that three VA examiners specifically ruled out PTSD and 
determined that the veteran's Axis I diagnosis was a 
depressive disorder and the December 1999 VA psychiatric 
examination report which shows that two of the VA examiners 
once again diagnosed psychiatric disorders other than PTSD, 
the veteran's claim for service connection for PTSD fails on 
the basis that all elements required for such a showing have 
not been met.  Thus, the preponderance of the evidence is 
against entitlement to service connection for PTSD.  
Accordingly, service connection for PTSD must be denied.

While the Board has considered the oral and written testimony 
of the veteran, the Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis, and the etiology of his diagnosed 
condition.  The veteran, as a lay person untrained in the 
fields of medicine and psychiatry, is not competent to offer 
such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for an acquired 
psychiatric disorder, to include PTSD, is not warranted.  To 
that extent, the veteran's contentions to the contrary are 
unsupported by persuasive evidence.

The Board considered the application of the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

